IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                   :                    NO. 656
                                         :
         ORDER AMENDING RULES            :                    CIVIL PROCEDURAL RULES
         410, 430, 1064, AND 1065 OF THE :
         PENNSYLVANIA RULES OF CIVIL :                        DOCKET
         PROCEDURE                       :
                                         :


                                                ORDER

PER CURIAM

       AND NOW, this 30th day of December, 2016, upon the recommendation of the
Civil Procedural Rules Committee; the proposal having been submitted without
publication pursuant to Pa.R.J.A. No. 103(a):

      It is ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Rules 410, 430, 1064, and 1065 of the Pennsylvania Rules of Civil
Procedure are amended in the attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective January 1, 2017.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.